MEMORANDUM CASES.
This is one of three motions to dismiss appeal. During the administration of the estate of Leonard Ovid Vaughan, deceased, the court below made an order confirming the sale of real property made by the executor. Edna Vaughan Daniels, a daughter of the deceased, and one of the persons entitled to a specific bequest of one thousand dollars under the provisions of the will of the decedent, appealed. Motion is now made to dismiss the appeal on the ground that the appellant is not a party aggrieved.
[1] The moving parties and the appellant concede that, if it be held by this court, in disposing of the other motions to dismiss, that Edna Vaughan Daniels is not a party aggrieved by the judgment and decree denying the petition to revoke the probate of the will entered April 12, 1927, this appeal *Page 793 
should be dismissed. The court has so decided. (Estate ofVaughan, ante, p. 672 [262 P. 305].)
The appeal is dismissed.
Richards, J., Shenk, J., Seawell, J., Langdon, J., Preston, J., and Curtis, J., concurred.